Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Isenbarger on February 22, 2021.

The application has been amended as follows: 
Claim 16 has been cancelled.
The following claims have been amended and should read as follows:
Claim 14.    (currently amended) A method of performing a lateral flow immunoassay using one or more lateral flow test strips, the method comprising:
mixing an analyte with a buffer liquid to provide a mixed liquid; 
causing the mixed liquid to flow into an incubation chamber containing or configured to receive a reagent;
 vibrating the incubation chamber; and 
causing at least a part of one or more lateral flow test strips to contact a fluid in the chamber, resulting in the lateral flow immunoassay being initiated, 
and wherein said slot and said incubation chamber are provided on a cartridge.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Gould (US 2008/0166820) fails to teach the claimed inventions and more specifically fails to teach a method of performing a lateral flow immunoassay using one or more lateral flow test strips, the method comprising: mixing an analyte with a buffer liquid to provide a mixed liquid; causing the mixed liquid to flow into an incubation chamber containing or configured to receive a reagent; vibrating the incubation chamber; and causing at least a part of one or more lateral flow test strips to contact a fluid in the chamber, resulting in the lateral flow immunoassay being initiated, wherein the analyte with a buffer liquid is mixed within a slot; wherein the mixed liquid flows from the slot via an opening into the incubation chamber; wherein the mixed liquid flows due to a pressure difference between the slot and the incubation chamber and wherein said slot and said incubation chamber are provided on a cartridge. Additionally, Gould fails to teach a method of performing a lateral flow immunoassay using one or more lateral flow test strips, the method comprising: mixing an analyte with a buffer liquid to provide a mixed liquid; causing the mixed liquid to flow into an incubation chamber containing or configured to receive a reagent; vibrating the incubation chamber; and causing at least a part of one or more lateral flow test strips to contact a fluid in the chamber, resulting in the lateral flow immunoassay being initiated, wherein said causing at least a part of the one or more lateral flow test strips to contact the fluid in the chamber comprises rupturing a separation layer between the one or more lateral flow test strips and the fluid and urging the one or more lateral flow test strips into the chamber; and wherein rupturing the separation layer between the one or more lateral flow test strips and the fluid comprises pressing a plate against the one or more lateral flow test strips, causing the one or more lateral flow test strips to exert a force against the separation layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA M GIERE/             Primary Examiner, Art Unit 1641